           Case 2:20-cv-00966-NR Document 20 Filed 07/08/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TRUMP FOR PRESIDENT, INC., et al.,
                     Plaintiffs                        No. 2:20-CV-0966-NR

                      v.
                                                      Complaint Filed 6/29/20
KATHY BOOCKVAR, in her capacity as
Secretary of the Commonwealth of                        Electronically Filed
Pennsylvania, et al.,
                         Defendants


    MOTION FOR ADMISSION PRO HAC VICE OF KELI M. NEARY


      Keli M. Neary, Executive Deputy Attorney General, hereby moves that she

be admitted to appear and practice in this Court as counsel pro hac vice for

Defendant Kathy Boockvar in the above-captioned matter pursuant to LCvR 83.2

and LCvR 83.3 and respectfully submits the following:

      1.      Plaintiffs, Donald J. Trump for President, Inc., Glenn Thompson,

              Mike Kelly, John Joyce, Guy Reschenthaler, Republican National

              Committee, Melanie Stringhill Patterson, and Clayton David Show,

              have filed a complaint, naming Kathy Boockvar, the Secretary of the

              Commonwealth of Pennsylvania, and a number of other individuals

              and/or entities as Defendants.

      2.      Plaintiffs raise various constitutional challenges to the administration

              of the upcoming November general election.
           Case 2:20-cv-00966-NR Document 20 Filed 07/08/20 Page 2 of 3




      3.      The undersigned is the Executive Deputy Attorney General who will

              be assisting with the defense of this matter.

      4.      Pursuant to the requirements set forth in Local Rule 83.2, please find

              attached a declaration of Keli M. Neary certifying the undersigned is

              both a registered ECF user and familiar with the Local Rules of Court.

              See Attachment 1.

      5.      Also attached, is an Affidavit in Support of Motion for Admission Pro

              Hac Vice. See Attachment 2.

      WHEREFORE, it is respectfully requested that Executive Deputy Attorney

General Keli M. Neary be admitted to practice in the United States District Court

for the Western District of Pennsylvania pro hac vice, for the purposes of the

above-captioned case on behalf of Defendant Kathy Boockvar.

                                        Respectfully submitted,

                                        JOSH SHAPIRO
                                        Attorney General

                                        /s/ Keli M. Neary
                                        KELI M. NEARY
Office of Attorney General              Executive Deputy Attorney General
Civil Law Division                      Director, Civil Law Division
15th Floor, Strawberry Square           PA ID 205178
Harrisburg, PA 17120
(717) 787-1180
kneary@attorneygeneral.gov
Date: July 8, 2020
         Case 2:20-cv-00966-NR Document 20 Filed 07/08/20 Page 3 of 3




                             CERTIFICATE OF SERVICE

      I, Keli M. Neary, Executive Deputy Attorney General, do hereby certify that

I caused the foregoing Motion for Admission Pro Hac Vice of Keli M. Neary, to

be filed with the United States District Court for the Western District of

Pennsylvania via the Court’s CM/ECF system, which will provide electronic notice

to all counsel and parties of record.




                                           /s/ Keli M. Neary

                                           KELI M. NEARY
                                           Executive Deputy Attorney General


DATE: July 8, 2020
